FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                          July 9, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
LEROY DAMASIO FRESQUEZ,

             Plaintiff-Appellant,

v.                                                         No. 11-1461
                                              (D.C. No. 1:08-CV-01233-CMA-CBS)
JEFFERSON COUNTY; DEPUTY                                    (D. Colo.)
BALDWIN, Jefferson County Sheriff’s
Office; CORRECTIONAL
HEALTHCARE MANAGEMENT;
NURSE KRISTA BIES; NURSE
TATYANA BISKUP-STOJILKOVIC;
NURSE VICTORIA CURTIS; NURSE
TRACY HAINES; NURSE SHIRLEY
WITHROW; NURSE BARBARA
GREER,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before HOLMES, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Leroy Damasio Fresquez, a Colorado state prisoner appearing pro se, filed this

civil rights action against Jefferson County Sheriff’s Deputy Baldwin and six

Correctional Healthcare Management (CHM) nurses. His claims stem from an

alleged delay in receiving medical care after he was assaulted by a fellow inmate.

Specifically, he contends that Deputy Baldwin was deliberately indifferent to his

serious medical needs in violation of the Eighth Amendment, and that the CHM

nurses engaged in professional negligence in violation of Colorado law. The district

court granted Deputy Baldwin’s and the CHM nurses’ motions for summary

judgment and dismissed the case with prejudice. Mr. Fresquez appeals.

       As a threshold matter, we must determine whether we have jurisdiction to hear this

appeal. See Latu v. Ashcroft, 375 F.3d 1012, 1017 (10th Cir. 2004) (observing that as an

Article III federal court, we possess “inherent jurisdiction . . . to determine [our]

jurisdiction” (internal quotation marks omitted)). At issue is whether Mr. Fresquez filed

a timely notice of appeal, which is “mandatory and jurisdictional.” Bowles v. Russell,

551 U.S. 205, 209 (2007) (internal quotation marks omitted). We hold that he did not,

and dismiss the appeal for lack of subject matter jurisdiction.

                                       DISCUSSION

       “The filing of a timely notice of appeal is an absolute prerequisite to our

jurisdiction.” United States v. Ceballos-Martinez, 387 F.3d 1140, 1143 (10th Cir. 2004)

(internal quotation marks omitted). “Moreover, the party claiming appellate jurisdiction

bears the burden of establishing our subject-matter jurisdiction.” Id.


                                             -2-
       “28 U.S.C. § 2107(a)—from which Federal Rule of Appellate Procedure 4(a)

derives—requires that an appeal be brought in a civil case ‘within 30 days after the entry

of [the] judgment, order or decree.’” Watkins v. Leyba, 543 F.3d 624, 626 (10th Cir.

2008). In this case, the district court entered judgment on Tuesday, March 8, 2011.

Pursuant to Fed. R. App. P. 26(a)(1), the notice of appeal was due on Thursday, April 7,

2011; that is, “within 30 days after the entry of the judgment . . . appealed from,”

Fed. R. App. P. 4(a)(1).

       Because Mr. Fresquez was an inmate confined in an institution, he had to deposit a

notice of appeal in the institution’s internal mail system on or before April 7, 2011.

See Fed. R. App. P. 4(c)(1). Under Rule 4(c)(1), an inmate’s

       notice is timely if it is deposited in the institution’s internal mail system on
       or before the last day for filing. If an institution has a system designed for
       legal mail, the inmate must use that system to receive the benefit of this
       rule. Timely filing may be shown by a declaration in compliance with
       28 U.S.C. § 1746 or by a notarized statement, either of which must set forth
       the date of deposit and state that first-class postage has been prepaid.

Id. (emphasis added).

       The envelope containing Mr. Fresquez’s notice of appeal was postmarked

September 29, 2011, and the clerk of the court filed it on September 30, 2011. Appellees

filed a joint motion to dismiss, arguing that Mr. Fresquez’s untimely notice of appeal

leaves this court without jurisdiction to consider the appeal’s merits.

       Mr. Fresquez responded. He alleges that various officials at the Denver

Downtown Detention Center were motivated to intercept his legal mail, and he maintains

that he deposited the notice of appeal in the Center’s internal mailbox on March 18, 2011.

                                            -3-
His response is accompanied by a declaration pursuant to 28 U.S.C. § 1746, in which he

swears that he deposited the notice of appeal on March 18, 2011, that he is indigent, and

that he lacked postage.

       Appellees counter that Mr. Fresquez cannot satisfy Rule 4(c)(1)’s requirements.

Among other things, they argue that he cannot demonstrate that he used the Denver

Downtown Detention Center’s formal legal mail system, which use is mandatory under

Rule 4(c)(1). See, e.g., Price v. Philpot, 420 F.3d 1158, 1166 (10th Cir. 2005)

(explaining that where a satisfactory legal mail system is available, an inmate must

establish timely filing by “alleging and proving that he or she made timely use of”

the system). In support, appellees offer the sworn affidavit of Denver Sheriff’s Deputy

Mark Padilla. Deputy Padilla’s affidavit explains that he works for the Denver Sheriff’s

Department and is assigned to the mail room at the Denver Downtown Detention Center.

According to his affidavit, “[it] is the policy and practice of the Denver Sheriff’s

Department to make copies of all envelopes containing the outgoing legal mail of inmates

who need postage prior to sending the legal mail out of the facility and to maintain copies

of those legal mail records.” Aff. at 2, ¶ 3. Appellees also submitted true and authentic

copies of all envelopes containing inmate legal mail from March 14 through March 25,

2011, demonstrating that Mr. Fresquez did not deposit any legal mail in the Center’s

mailbox on March 18, 2011. Indeed, the envelopes show he did not mail any legal

documents to the district court or to this court between March 14 and March 25, 2011.




                                            -4-
       In his surreply Mr. Fresquez alleges in conclusory fashion that this court should

evaluate the prejudice he has suffered in trying to send legal mail because the system in

place allows officials to intercept, delay, and not log legal mail. But his allegations do

not negate appellees’ evidence that he did not use the Center’s formal legal mail system

as required.1 Thus, Mr. Fresquez cannot satisfy his burden of establishing this court’s

subject matter jurisdiction. See Ceballos-Martinez, 387 F.3d at 1144; United States v.

Leonard, 937 F.2d 494, 495 (10th Cir. 1991) (“A pro se prisoner who fails to take

advantage of the special filing rule applicable to notices of appeal posted through the

legal mail system foregoes the benefits of that system.”)

                                     CONCLUSION

       This court demands strict compliance with the requirements of Rule 4(c)(1), even

from pro se litigants. See Ceballos-Martinez, 387 F.3d at 1145-46; see also id. at 1146

(“[I]n hewing faithfully to the specific requirements of Rule 4(c)(1), we do nothing more

than recognize that failure to comply with a jurisdictional mandate deprives this Court of

jurisdiction to consider the merits of an appeal.”). Because Mr. Fresquez has not

complied with Rule 4(c)(1)’s requirements, we DISMISS the appeal for lack of subject




1
       Nor is his argument analogous to that with which we were presented in
United States v. Gray, 182 F.3d 762 (10th Cir. 1999). In Gray, we concluded that
because the prison’s legal mail system did “not provide a log or other record of the
receipt by prison authorities of all legal mail sent from the facility” the inmate
“should not be barred . . . from receiving the benefit of the mailbox rule.” Id. at 766
(emphasis added).


                                            -5-
matter jurisdiction and DENY as moot his motion for leave to file an appendix to his

reply brief on the merits.

       Because Mr. Fresquez has failed to present “a reasoned, nonfrivolous argument

on . . . appeal,” we also DENY his motion to proceed in forma pauperis, and order

immediate payment of the unpaid balance of the appellate filing fee. Watkins, 543 F.3d

at 627 (internal quotation marks omitted). Finally, we DENY all other pending motions.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




                                          -6-